Per Curiam.
This matter is before the court upon the petition of the administrative director on professional conduct, filed at the direction of the State Board of Professional Responsibility, for the discipline of Harold M. Braggans, an attorney at law of the State of Minnesota. This matter was submitted upon a stipulation waiving the appointment of a referee, the filing of briefs, and oral argument together with an answer by respondent which substantially admits the allegation of the petition.
It is admitted that respondent, Harold M. Braggans, has been and is guilty of misconduct in that he consistently neglected legal matters entrusted to him in violation of the Code of Professional Conduct of the American Bar Association.
We are limiting our action at this time to a severe censure of the dilatory manner in which respondent handled the matters entrusted to him. We have so limited our action because there is no showing that his negligence caused any financial loss to any *247client. In this censure of his failure to complete with reasonable promptness legal matters he has undertaken, we wish it to be understood that in no way do we condone his dilatory practices. A repetition of such practices by him in the future will not be permitted.
Mr. Chief Justice Knutson and Mr. Justice Rogosheske took no part in the consideration or decision of this case.